Continuation sheet:


Continuation of 7: 
The grounds of rejection set forth in the final Office Action filed 28 October 2021 is maintained.


Continuation of 12:
On page 5 and 6 of the remarks filed 22 December 2021 Applicant asserts that given that Swift teaches that the use of a β-hydroxyalkylamide as a curing agent produces films having good weather resistance properties, one of ordinary skill in the art would not look to use a β-hydroxyalkylamide as a crosslinker in coating compositions suitable for packaging end uses.  However, it is noted that claim 1 does not recite a packaging material comprising a coating, rather the preamble of claim 1 merely recites “A curable coating composition comprising”.  It is also noted that the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
Additionally, the above point notwithstanding, Applicant has not indicated why one of ordinary skill in the art would not seek to improve the weather resistance of a coating which is suitable for packaging.  The Examiner contends that given that coatings on packages may be exposed to weather for prolonged periods of time one of ordinary skill in the art would find an improvement in weather resistance to be sufficient motivation to utilize a β-hydroxyalkylamide as a crosslinker in a coating composition for packages.  
Furthermore, as is set forth in paragraph 11 of the final Office Action filed 28 October 2021, Swift teaches that the disclosed β-hydroxyalkylamide crosslinker has excellent water solubility and fast reactivity with carboxyl groups which would serve as sufficient motivation to use the β-hydroxyalkylamide crosslinking taught by Swift in the composition of Satgurunathan.  For these reasons, Applicant’s argument is not found persuasive.
On pages 5 and 6 of the remarks Applicant asserts that Miller teaches a long laundry list of possible condensation accelerators and that condensation accelerators are an optional ingredient of the coating composition taught by Miller.  Applicant goes on to assert that none of Miller’s disclosed example coating compositions comprise phosphoric acid.  In response to these arguments the Examiner contends that there is no prohibition from selecting a specific compound from a list as the basis of establishing a prima facie case of obviousness.  On the contrary, MPEP 2131.02 establishes that a prior art reference which discloses the claimed species reads on a claim no matter how many other species of a genus are named.  
The Examiner also contends that while Miller teaches a variety of different condensation accelerators, the reference clearly teaches that phosphorous acids were art recognized to be useful as condensation accelerators in coating compositions. It is noted that the phosphorous acid taught by Miller is in the same class of compounds as disclosed by Applicant and for the purpose of facilitating crosslinking a coating composition which is the same purpose as is disclosed by Applicant.  Additionally, Applicant has not objectively demonstrated that there is any particular criticality 
Regarding Applicant’s assertion that Miller teaches that condensation accelerators are an optional ingredient and that none of Miller’s disclosed example coating compositions comprise phosphoric acid, the Examiner notes that MPEP 2123 I establishes that a reference may be relied upon for all that it would have reasonably suggested to one of ordinary skill in the art, including nonpreferred embodiments.  Additionally, MPEP 2323 II establishes that disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure.  In instant case, the Examiner maintains that the broader teachings of Miller reasonably includes teachings to one of ordinary skill in the art to incorporate up to 3 wt% of a phosphorous acid into coating composition to serve as a condensation catalyst.  As such, in light of the disclosure of Miller it would have been obvious to have modify the coating composition of Satgurunathan by incorporating up to 3 wt% of a phosphorous acid as set forth in the instantly pending grounds of rejection. For these reasons Applicant’s argument is not found persuasive.

/LEE E SANDERSON/Primary Examiner, Art Unit 1782